Order reversed, with $20 costs and disbursements to the respondent-respondent, Varsity Bags, Inc., and the matter remitted to Special Term to fix rent in accordance with the decision in Matter of Barry Equity Gorp. (Marcia Hat Co.) (276 App. Div. 685). No opinion. Present — Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ.; Cohn, J., dissents and votes to affirm the order dismissing the proceeding instituted by the landlord for the reasons set forth in the opinion of Mr. Justice Walter at Special Term. Settle order on notice. [197 Misc. 248.]